ORDER
This matter came before the Court on the joint Petition of the Attorney Grievance Commission of Maryland and Respondent to place Respondent on indefinite suspension.
It is this 6th day of August, 1993,
ORDERED, by the Court of Appeals of Maryland, that Respondent, Beryl Denise Snowden, be and she is hereby indefinitely suspended from the practice of law in Maryland, effective immediately, and until such time as she can demonstrate that she is capable of competently resuming the practice of law, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Beryl Denise Snowden, from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.